Citation Nr: 0507565	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected bronchial asthma.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1995 to May 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that awarded a disability rating of 10 percent 
for service-connected bronchial asthma.  In January 2001, the 
Board remanded this case to the RO for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Review of the record shows that in December 2001 the veteran 
was asked to produce a list of any private medical providers 
who have treated him for bronchial asthma.  The veteran did 
not respond to this request.  However, in an April 2004 VA 
examination, he stated that he was seeing a physician every 
two weeks for his asthma and was currently using an oral 
inhaler and albuterol power nebulizer three times a day.  As 
it had been three years since the RO requested a list of 
medical providers and the veteran indicated that he has been 
recently treated, these records should be obtained on remand.  

Additionally, in the Board's remand dated in January 2001, 
the RO was instructed to obtain and associate with the claims 
file the veteran's medical records from the Ponce VA Medical 
Center (VAMC) and any other VAMC where he received treatment 
dated since 1997.  The RO was further instructed to continue 
to request these VA records, either until the records were 
obtained or it was reasonably certain that they did not exist 
or that further efforts to obtain them would be futile, that 
all efforts to obtain VA records should be fully documented, 
and that the VA facilities must provide a negative response 
if records were not available.  The RO requested the 
veteran's treatment records from the Ponce OPC and San Juan 
VAMC; however, no records were received and there is no 
documented response from either treatment facility.  
Accordingly, these records must again be requested on remand.  
See 38 C.F.R. § 3.159(c)(2).

As the case must be remanded for additional treatment 
records, the veteran should also be scheduled for another VA 
examination.  The medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994). 

In considering this issue, the RO must take into account that 
this is on appeal from the initial grant of service 
connection and that the issue should be addressed 
accordingly.  The United States Court of Appeals for Veterans 
Claims has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
the veteran's medical records from the Ponce 
and San Juan VA treatment facilities and any 
other VA treatment facilities where he has 
received treatment for bronchial asthma, 
dated from 1997 to the present.  Continue to 
request these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or that 
further efforts to obtain the records would 
be futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facilities must provide a negative response 
if records are not available.

2.  Ask the veteran to identify all non-VA 
health care providers that have treated him 
for his bronchial asthma since 1997, and make 
arrangements to obtain these records.  The 
Board is particularly interested in the 
physician mentioned by the veteran at his 
April 2004 VA examination, who he stated he 
was seeing every two weeks.

3.  After completion of the foregoing, 
including associating with the claims file 
all available records received pursuant to 
the above request, schedule the veteran for 
an appropriate VA examination to assess all 
manifestations of his service-connected 
bronchial asthma.  All necessary tests, 
including pulmonary function testing, should 
be conducted and all clinical findings 
reported in detail.  The claims file must be 
made available to the examiner; the examiner 
should indicate in the examination report 
that the claims file was reviewed.  

The examiner should report the percent 
predicted of FEV-1 and FEV-1/FVC.  The 
examiner should state whether daily 
inhalational or oral bronchodilator therapy 
is required; whether inhalational anti- 
inflammatory medication is required; whether 
at least monthly visits to a physician for 
care of exacerbations is required; whether 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids are required; whether the 
veteran suffers one or more attacks of 
bronchial asthma per week with episodes of 
respiratory failure; or requires daily use of 
systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  The RO 
should consider all the evidence of record to 
determine whether the facts show that he was 
entitled to a higher disability rating for 
this disability at any period of time since 
his original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If the decision 
with respect to the claim remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



